Title: From George Washington to John Parke Custis, 30 October 1778
From: Washington, George
To: Custis, John Parke


          
            Dear Sir,
            Fredericksburg Octr 30th 1778.
          
          The Letter herewith sent for Mr Hill is left open for your perusal; after reading which, Seal & cause it to be safely delivered. He will find my sentiments fully expressed, and I hope will make no further appeals to me on the Subject of his Wages.
          You had better take the whole Crop of Corn Fodder &ca so soon as measured, at such a price as Colo. Bassett shall fix, and if the same thing was done respecting the wheat, it would be best also to avoid a divided Interest; and distracting the attention of the Overseer between your property & mine in order to keep it seperate on the Plantation, 
            
            
            
            and in the Sale of it. The Tobacco I expect, & hope you will positively direct Davenport to carry to the Warehouse as soon as possible, that it may not be wasted, or in any degree be injured by keeping it on hand.
          When it is inspected it is my wish that his share be immediately given to him, & my part put into the hands of Colo. Bassett to be sold at such times, & for such prices as his judgment shall direct. If you do not incline to take the Corn and Wheat upon the terms mentioned before, I beg that it may be immediately sold so soon as it is out of the Shuck, & Straw; as I would not wish to have it lay in Barns or Corn houses five days my property, in expectation of a good Market, if it can be tolerably well sold at the time and in the manner I have mentioned having little expectation that Davenport after his connexion with me ceases, will give that attention to my property as he would to those on whom he immediately depended for his place & employment. The Cotton I presume your Mother will want; it should therefore be got in order to come round when you shall find occasion to send your vessell to Potomack.
          We are yet in a State of suspence respecting the Enemys intentions of Evacuating New York wholly, or in part. circumstances daily arising to justify one in the adoption of either opinion—A considerable Imbarkment of Troops has actually taken place, & is still continuing—150 Transports are now at the hook ready for Sea—a few days therefore must, I should think develop Sir Harrys designs. I have no doubt as I have mentioned in my former Letter, that the West Indies is their object. My Love to Nelly—& Compliments to all friends—I am Yr Affecte
          
            Go: Washington
          
        